DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 3-4 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election (of Group I, drawn to a “sealing surface process machine”, and of a first species depicted in at least Figures 1-3 and 5) was made without traverse in the reply filed on August 6, 2020.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the specification does not provide antecedent basis for the term “attachment spacer” (now set forth in claim 8, line 11, and in claim 14, for example);
the specification does not provide antecedent basis for the term “valve drive body” (now set forth in claim 8, line 12, for example);
The disclosure is objected under 37 CFR 1.71 because of the following:
different directions are indicated to constitute “the first adjustment direction”.  See, for example, paragraph 0049 (as amended 4/12/2021), which states “[I]n addition, the sealing surface processing machine 1A for the inner circumferential side includes a first adjustment device 70 that adjusts a position of the main body 20 relative to the pedestal 10 in a plane of the horizontal X-axis direction and Y-axis direction which are the first adjustment direction and a second adjustment device 80 that adjusts the position tilting the main body 20 relative to the Z-axis direction of the pedestal 10 which is the second adjustment direction”.  It is clear from looking at (at least) Figure 1 that the X and Y directions are not the same, nor are they parallel, such that calling two very different directions “the first adjustment direction” is unclear and confusing.  Note that paragraph 0049 is but one example of a location at which this occurs.  (See also at least paragraph 0058, for example.)  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first moving part” that is “movable along the direction relative to the machine main body” as set forth in at least claim 8, lines 4 and 14-15, noting that this limitation uses the generic placeholder “part” coupled with the functional language “moving” and “movable along the direction relative to the machine main body”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “moving” is not a structural modifier);
“a rotating part attached to the first moving part”, and that “has a rotation axis along a direction” as set forth in at least claim 8, lines 5 and 12-13, noting that this limitation uses the generic placeholder “part” coupled with functional language, the claim does not recite sufficient structure to perform the recited function, and 
“a second moving part attached to the rotating part” and that “allows a tool holder to move in a plane perpendicular to the direction” as set forth in at least claim 8, lines 6 and 15-16, noting that this limitation uses the generic placeholder “part” coupled with functional language, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “moving” is not a structural modifier);
“a first adjustment device” that is “configured to adjust a position of the main body in the plane perpendicular to the direction”, as set forth in at least claim 8, lines 7 and 17-18, noting that this limitation uses the generic placeholder “device” coupled with functional language, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “device” is not preceded by a structural modifier; and
“a second adjustment device” that is “configured to adjust a position of the main body tilting at an angle relative to the pedestal”, as set forth in at least claim 8, lines 8 and 18-19, noting that this limitation uses the generic placeholder “device” coupled with functional language, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “device” is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 8, lines 9-10, the claim recites “wherein the pedestal mounts the machine to a valve main body of the valve device to perform cutting an attachment surface of the valve main body”.  However, it is unclear as set forth in the claim what is being set forth as “to perform cutting an attachment surface of the valve main body”, i.e., the pedestal, the machine, the valve main body, the valve device.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as --wherein the pedestal mounts the machine to a valve main body of the valve device such that the machine is able to perform cutting of an attachment surface of the valve main body--.  
claim 8, line 11, the claim recites “and the pedestal is spaced by an attachment spacer from the attachment surface”.  However, it is unclear as set forth in the claim with what “from the attachment surface” is intended to go, and thus, it is unclear as claimed what is intended to be required to be “from the attachment surface”, i.e., the claimed attachment spacer, or the spacing of the pedestal.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as –and the pedestal is spaced from the attachment surface via an attachment spacer—(assuming that appropriate antecedent basis in the specification is additionally provided for the term “attachment spacer”).  
In claim 8, last two lines, the claim recites “and the second adjustment device is configured to adjust a position of the machine main body tilting at an angle relative to the pedestal”.  However, the intended meaning of this limitation is unclear.  For example, it is unclear what is being set forth as “tilting at an angle relative to the pedestal”, i.e., the claimed “position of the machine main body”, the adjustment, the machine main body itself (and for the machine main body itself, note that linearly adjusting a position of a machine main body that is already considered to be “tilted” would meet this limitation, whether or not the adjustment itself is a tilting type adjustment), etc.  Note that the limitation does not currently recite that the second adjustment device is configured to adjust a tilt angle of the machine main body relative to the pedestal.
In claim 9, the limitation “the tool holder attached to the second moving part” lacks sufficient antecedent basis in the claim, as no tool holder that is “attached to the second moving part” was previously recited in the claim.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as –The sealing surface processing machine according to claim 8, wherein the tool holder is attached to the second moving part--.
claim 11, it is unclear as claimed what is being set forth as “for cutting the attachment surface”, i.e., the tool holder vs. the tool.  In the event such is in keeping with Applicant’s intent, Applicant may wish to consider language such as –wherein a tool for cutting the attachment surface is attached to the tool holder--.
In claim 14, the claim recites “wherein the attachment spacer exposes an inner circumferential side or an outer circumferential side of the attachment surface for cutting”.  It is unclear as set forth in the claim with what “for cutting” is intended to go, i.e., it is unclear what is being set forth as being “for cutting”.  Additionally, it is unclear as claimed whether “of the attachment surface” is intended to only go with “outer circumferential side”, or whether “of the attachment surface” is also intended to go with “an inner circumferential side”.  
Additionally, the claim limitation (in at least claim 8, lines 6 and 15-16) “a second moving part” (also recited in lines 15-16 in “the second moving part allows a tool holder to move in a plane perpendicular to the direction”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above.  The disclosed “second moving part” is element 50 (see paragraphs 0039 and 0055, for example).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, there is no particular structure, either explicitly or inherently, disclosed re element 50 for performing the function of allowing the tool holder 60 to move in a plane perpendicular to the direction.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In claim 8, noting that the limitation(s) “a second moving part attached to the rotating part”, “the second moving part allows a tool holder to move in a plane perpendicular to the direction” invokes 35 USC 112(f) as noted previously, as described in the above rejection of claim 8 under 35 USC 112(b), the disclosure does not provide adequate structure re the disclosed second moving part 50, as there is no disclosure of any structure re second moving part 50, either explicitly or inherently, for performing the function of allowing the tool holder 60 to move in a plane perpendicular to the direction (the direction being set forth in claim 8 in the limitations “the rotating part has a rotation axis along a direction, and a valve drive body of the valve device moves along the direction to open and close the valve device”).  Thus the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-14, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by WO 2016/204158 (WO ‘158). 

The applied reference has a common inventor (though a different inventive entity) and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  That said, it is noted that the foregoing only pertains to overcoming the rejection based on 35 USC 102(a)(2), and would not be sufficient to overcome the rejection based on 35 USC 102(a)(1), noting that the publication date of WO ‘158 was December 22, 2016, which is still prior to the present effective filing date (3/1/2017) of the present application.  
Additionally note that Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 USC 102(a)(1) at least because a 
WO ‘158 teaches a processing machine.  The processing machine includes a pedestal 10 (Figures 1-2, paragraph 0038) attached (via stud bolts 116 and bolt holes 115; see Figure 2 and paragraph 0042, for example) to the workpiece, such as a valve body portion 110/101 (see Figure 2 and paragraph 0038, for example).  The processing machine also includes a “machine main body” 20 movably supported on the pedestal 10 (in the X and Y directions labeled in Figure 2; see paragraph 0038, for example).  A tool holder 50 is provided and is configured to hold a cutting tool T (Figure 2, paragraph 0038).  A rotating part 40 is configured to rotate the tool holder 50 relative to the main body 20 around an axis parallel to the Z direction, as shown at C in Figure 2; see also paragraph 0038.  
A first moving part 30 is movable along direction Z/W, which is a direction that is “along” an axis Z/W of rotation of the rotating part 40, and which is also an axis “along” which a “valve drive body” (such as 123 and/or 124) is able to be moved to open and close a valve device (Figure 7, Figure 2, paragraphs 0038, 0029, 0032, 0036, for example).  The first moving part 30 is “attached to” the machine main body 20 (see Figure 2).  The rotating part 40 is attached to the first moving part 30 (see at least Figure 2, for example).  
A second moving part, attached to rotating part 40, “allows” the tool holder 50 to move along a second (horizontal) direction Xt perpendicular to the aforedescribed (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038, which explicitly teaches that the tool holder 50 is movable relative to 40 in the Xt direction, and thus, there inherently exists some structure of 40 that “allows” such movement, i.e., the “second moving part”.  Note that such horizontal movement is horizontal and is thus in a plane perpendicular to the (vertical) direction Z/W.  

A first adjustment device (one or more of bolts 18, 19) is configured to adjust a position of the machine main body 20 in the (horizontal) plane (in directions X and/or Y) (and relative to the pedestal 10, though the claim does not require such).  See Figures 1-2 and paragraph 0045, for example.  
It is note that the pedestal 10 includes a through-hole 13 (Figure 2, paragraph 0041, for example), which through-hole can be considered a “main shaft through-hole” as broadly claimed at least because it is capable of receiving a shaft (such as 40, as evidenced by at least Figure 2) that can be considered a “main” shaft, as broadly claimed.  
Regarding the claim 8 limitation “the pedestal is spaced by an attachment spacer from the attachment surface”, and noting that claim 8 also recites that “the pedestal mounts the machine to a valve main body of the valve device to perform cutting an attachment surface of the valve main body”, it is noted that as shown in Figure 2, T is cutting a surface that is at least inherently 

    PNG
    media_image1.png
    630
    512
    media_image1.png
    Greyscale


Regarding claims 9-10, note that paragraph 0038 teaches that the tool holder 50 is “movable relative to the main spindle 40 in an Xt-axis direction (left-right direction in Fig. 2)…”  As noted previously, a second moving part, attached to rotating part 40, “allows” the tool holder 50 to move along a second (horizontal) direction Xt perpendicular to the aforedescribed (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038, which explicitly teaches that the tool holder 50 is movable relative to 40 in the Xt direction, and thus, there inherently exists some structure of 40 that “allows” such movement, i.e., the “second moving part”.  That being said, whatever inherently present structure (whether a separate part, or whether a surface of the second moving part, for example) attaches (whether directly or indirectly) the tool holder 50 to such second moving part constitutes the broadly-recited “attachment base attached to the second moving part”.  Note that the tool holder 50 is at least ultimately attached to the aforedescribed “second moving part”.  
Regarding claim 11, see cutting tool T in Figure 1 (see also paragraph 0038).  
Alternatively regarding claim 9, the inherently present arrangement by which the tool T is attached to the element 50 (Figure 2; see also paragraph 0038 which teaches that 50 holds a cutting tool T) can be considered the claimed “tool holder”.  That being said, such tool holder is at least ultimately (as broadly claimed) “attached to” the above-described second moving part.  See Figure 2.  
Regarding claim 12, element 41 is inherently capable (by virtue of the adjustability of the bolts 41b in the radial direction relative to axis C; see Figures 2 and 5, as well as paragraph 0048) of acting as a centering jig “to calibrate a center position of the rotating part”, and is at 
Regarding claim 13, alternatively considering elements 41b of element 41 (see Figures 2, 5, and paragraph 0048) to constitute the centering jig (by virtue of the adjustability of 41b in the radial direction relative to axis C, described previously), it is noted that the centering jig (elements 41b collectively) is at least ultimately (via intervening structure) attached to the above-described “second moving part” via an “attachment base” 41a (Figures 2, 5, paragraph 0048) that is at least ultimately (via intervening structure) “attached” (as broadly claimed) to the aforedescribed “second moving part”.  
Regarding claim 14, it is noted that any of the above described examples of attachment spacer are configured such that at least an “inner” circumferential side of the aforedescribed “attachment surface” (i.e., the surface being cut by T in Fig. 2) is “exposed” for cutting, as can be seen in at least Figure 2.  
Claim 8-11 and 14, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,758,994 to Dillinger.

The machining device includes a ring-shaped assembly that includes a circular rail 10 and a ring E.  See Figure 3, which shows a cross section of E+10 at one of the radially outer bolts 24 (shown in Figure 5).  Note that there are ball bearings (described as element 22 in col. 2, lines 61-67, for example, and which are shown in Figure 3 as the circular elements in contact with 10c) in rolling contact with the truncated portions 10c of rail 10 and the interior channel of the ring E.  See Figure 3 and col. 2, lines 62-67, for example.  These ball bearings facilitate relative rotation between E and 10.
Bracket F is secured to the underside of rail 10 via bolts 28 (Figures 1, 5), and includes horizontal portion 30 and downturned bracket portion 32 (Figure 1, col. 3, lines 3-7, for example).  A prime mover G (disclosed as a motor; see col. 4, lines 14-19, for example) is provided to the bracket portion 32 (col. 3, lines 7-13; Figures 1 and 2).
A second bracket assembly J is secured by bolts 48 to the upper surface of ring E (see col. 3, lines 28-30 as well as Figures 1-2).  A fly cutting tool 58/58a/58b is (ultimately, via intervening structure) mounted to this bracket assembly J (Figures 1-2, col. 3, lines 30-50 and col. 4, lines 33-40, for example).
That said, actuating prime mover G causes rotation of driven shaft 34 (Fig. 1), which is connected to a gear reduction unit 36 secured to bracket portion 30.  Gear reduction unit 36 has a driven shaft 36a that has a cylindrical driving pulley 38 secured thereto.  Additionally, there are idling rollers 46.  A toothed belt H is provide around pulley 38 and around ring E (Figure 2), and between idling rollers 46 and the ring E.  See Figures 1-2 and col. 3, lines 7-27, for example.  

All that being said, it is noted that given the present claim language, there are a number of different interpretations of the Dillinger reference that are applicable.  The following discussion is merely an example of such an applicable interpretation.  
Relating the structure of Dillinger to the language of claim 1, it is noted that Dillinger teaches a pedestal E and/or 18 (see Figure 3).  A “machine main body” K/64 is movably supported on the pedestal E and/or 18 (as will be discussed below re the first adjustment device and the second adjustment device).  The processing machine/machining device includes a tool holder, such as, for example, the portion of shaft 56 that receives tool 58, or alternatively, such as the disc 58a that holds tool/teeth 58b (col. 4, lines 38-40).  The processing machine additionally includes a rotating part 56 (Figure 2, Figure 1, col. 3, lines 33-39, for example) that rotates about an axis shown in Figure 1 as vertical.  
Dillinger additionally teaches a “first moving part” (such as, for example, handle 70 that moves the tool holder and the head 54 up and down) that is (at least ultimately) “attached to” the machine main body K/64, and that is configured to move (relative to the main body K/64) claim 8, for example) about which the rotating part 56 rotates.  See col. 3, lines 51-55, for example, as well as Figure 1.  The rotating part 56 is “attached to” (at least ultimately, via intervening structure) the first moving part 70.  See Figure 1, for example.  
A “second moving part” (including pivoting links 68) is provided, and “allows” the tool holder (the portion of shaft 56 that receives tool 58, or alternatively, disk 58a, for example) to move “in a plane perpendicular” to the aforedescribed vertical direction, such as a horizontal plane re Figures 1-2, via (68) pivoting in such a manner that the tool pivots (about an axis perpendicular to the plane of Figure 1) in the plane of the paper re Figures 1-2.  Note that such pivoting of 68 results in the tool holder moving relative to the main body K/64 “in” such horizontal plane that intersects the movement path of the tool holder as the tool holder pivots.  See Figures 1-2 and also col. 3, lines 47-50 and 55-63, for example.  Additionally, it is noted that the second moving part (including pivoting links 68) is “attached to” (as broadly claimed; at least ultimately, via intervening structure) the rotating part 56 (see Figure 1, for example).  
It is noted that the pedestal E and/or 18 includes a “through-hole” (noting that E/18 is a ring, and thus has a hole in the middle thereof; see Figures 1, 3, 5, and at least col. 2, lines 52-67, for example).  Furthermore, the through-hole can be considered a “main-shaft through-hole” as broadly claimed at least in that the through-hole of the ring is configured so as to be capable of receiving a shaft, such as, for example, tubes/shafts D, which can each or collectively be considered a “main” shaft, as broadly claimed.  See Figures 1, 3, 5, and at least col. 4, lines 38-45, for example.  
claim 14, note that the spacer 12 is configured such that both inner and outer circumferential sides of the attachment surface 82 are “exposed” for cutting, as broadly claimed.  See Figure 1 and Figure 2, for example.  
A “first adjustment device” (including threaded rod 84 and the tapped portion 83 of K that is in threaded engagement therewith) is configured to adjust a position of the machine main body K/64 in the aforedescribed horizontal plane (horizontal re Figure 1, for example).  See Figures 1-2 and col. 3, line 63 through col. 4, line 3, for example.  
A “second adjustment device” (including bolts 60) is configured so as to be capable of adjusting a position of the main body K/64 in the aforedescribed (vertical re Figure 1, which is the direction perpendicular to the plane of Figure 2) direction (relative to the pedestal E and/or 18), by virtue of the threaded bolts 60 and nuts 66 (i.e., by loosening or tightening 60); see col. 3, lines 28-50, and particularly lines 44-47, as well as Figure 2.  Note that the machine main body K/64 is itself able to be considered to be “tilting at an angle relative to the pedestal” E and/or 18, as broadly and presently claimed, noting that there are an infinite number of axes or frames of reference of the machine main body K/64 that are “tilted” in some manner with respect to some axis or frame of reference of the pedestal E and/or 18, such as, for example, an axis (re the machine main body) that extends at a 45 degree angle with respect to the vertical direction re Figure 1 and that passes through K/64, relative to a horizontal axis re Figure 1 that passes through the pedestal E and/or 18.  Alternatively, it is noted that given the configuration of four spaced bolts 60 and nuts 66 shown in Figure 2, it is considered inherent that the loosening/tightening of the four bolts 60 and nuts 66 by differing amounts will cause tilting of 
Regarding all of the claim limitations re the valve device, it is noted that those do not appear to form part of the claimed processing machine, but rather, merely recite an intended use pertaining to the workpiece being machined by the claimed processing machine.  That said, note that all that is necessary to meet such functional or intended use type limitations is that the processing machine must be merely capable of performing the claimed function(s) or intended use(s).  That said, it is noted that the cutting tool 58a/58 is considered to be capable of machining whatever workpiece with which it is brought into operative contact, noting that the tool is blind as to the workpiece on which is operates, but rather will cut whatever workpiece with which it is brought into operative contact by virtue of the cutting portion thereof, including a surface of a valve main body, which surface is capable of having a seal member attached thereto.  For example, note that the surface of 82 that being machined (see Figure 1) is described as a “gasket-engaging portion”, and thus is capable of having a seal attached thereto (noting that a gasket is a seal), though it is noted that the portable machining device taught by Dillinger is inherently capable of being attached to other workpieces and machining other workpieces.  Likewise, note that the pedestal E and/or 18 is considered to be capable of performing the claimed intended use of being attached to a “valve main body”, noting that bolts 14 that attach 10 (and thus ultimately, E and/or 18) to the workpiece (col. 2, lines 40-45) are blind as to what they attach the pedestal to, but rather, will attach the pedestal to whatever workpiece into which the bolts 14 are threaded.  Note also that the aforedescribed “direction” (vertical re Figure 1) is a direction in which a valve is at least inherently capable of being moved, simply by attaching the machining device to an 
Regarding claim 9, the tool holder (the portion of shaft 56 that receives tool 58, or alternatively, disk 58a, for example) is (at least ultimately) “attached” (as broadly claimed) to the second moving part (including links 68).  See Figure 1.  
Regarding claim 11, tool 58b is “attached” to the tool holder (the portion of shaft 56 that receives tool 58, or alternatively, disk 58a, for example) for cutting the attachment surface 82 (Figure 1, col. 3, lines 33-41, col. 4, lines 33-45).  Alternatively, tool 58 is “attached” to the tool holder (the portion of shaft 56 that receives tool 58) for cutting the attachment surface 82 (Figure 1, col. 3, lines 33-41, col. 4, lines 33-45).  
Regarding claim 10, considering the tool holder to be disk 58a (that holds tool(s) 58b), and considering the portion of shaft 56 that receives tool 58 to be the claimed “attachment base” (as broadly recited), it is noted that the aforedescribed “attachment base” is “attached” (at least ultimately) to the second moving part (that includes links 68), as can be seen in at least Figure 1.  Additionally, the tool holder 58a is attached to the second moving part (that includes links 68) via (among other things) the aforedescribed “attachment base” (see Figure 1).  
Claim Rejections - 35 USC § 103
Claims 12-13, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,758,994 to Dillinger as applied to at least claim 8 above, and further in view of JP 2002-292544 (JP ‘544).
Dillinger teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
claim 12, Dillinger does not teach the “centering jig” recited in claim 12.
However, attention is directed to JP ‘544.  It is noted that JP ‘544 is not in the English language.  However, Applicant cited JP ‘544 on the Information Disclosure Statement (IDS) filed 9/5/2018, and provided a translation of JP ‘544 therewith.  Any references herein to paragraph numbers or the like are with respect to the translation provided by Applicant.
JP ‘544 teaches a centering jig 1A for use with milling machines (paragraphs 0028-0029).  The centering jig 1A is provided with a mounting part 10a that is detachably received by a mounting hole 90a of the main shaft/tool spindle 90 of the milling machine (Figures 1-2 and paragraph 0029, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the device taught by Dillinger with a further detachable tool, i.e., the centering jig 1A taught by JP ‘544, which detachable tool is able to be detachably connected to the rotating part (rotary shaft 56 of Dillinger), for the purpose of expanding the functionality of Dillinger’s machining device by enabling it to also perform a centering operation, thus enhancing the quality of parts being machined by the machining device by making sure that the tool spindle is in proper alignment with the desired portion of the workpiece to be machined (see paragraphs 0001 and 0099 of JP ‘544, for example) (and thus calibrating a center position for the rotating part).  
Regarding claim 13, it is noted that there are a number of interpretations of the combined references that are applicable to the broadly-recited claim language.  For example,  the portion 10a of the centering jig taught by JP ‘544 can be considered the claimed “attachment base” by which the centering jig 1A as a whole is at least ultimately (via intervening structure) attached to .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  Some of the arguments are moot in view of new grounds of rejection (provided re the new claim language re the new claims) above.  Examiner will address any arguments to the extent to which they are still pertinent.
Regarding the previous objection to the specification under 37 CFR 1.71, Applicant has made the general assertion (see page 11 of the reply filed 4/12/2021 under the heading “Specification”) that in view of the amendments (filed 4/12/2021) to the specification, “withdrawal of the objection is respectfully submitted”.  While some of the issues set forth in the objections to the specification found in the Office Action mailed 11/10/2020 were overcome by Applicant’s amendments to the specification, not all of them were, and attention is directed to the above objections to the specification for further details.
Additionally, it is noted that there were previously (and still are) several claim terms that are considered to invoke 35 USC 112(f), despite not using the term “means”, because the claim terms utilize a generic placeholder (i.e., a nonce term) that is coupled with functional language without reciting sufficient structure (in the claim) to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Some of these resulted in rejections of the claims under 35 USC 112(a) and 35 USC 112(b), given that the written description failed to disclose adequate structure (or material or acts) to perform the claimed function, and failed to clearly link such structure (or material or acts) to the claimed function.  Some of these types of rejections were overcome via the claim amendments.  However, some of them were not (and 
Claim Interpretation 

The Office Action asserts that the claim reciting terms of "a rotating part," "a first moving part," "a second moving part," "a first adjustment device," "a second adjustment device" does not recite sufficient structure to perform the recited function. 

The reasonable interpretation should be in light of and consistent with the written description of the invention in the application. All the terms are specifically disclosed in the specification. The drawings also show their specific positions and orientations. Means treatment should not be applied "if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function." (MPEP 2181) It is respectfully submitted that the terms recite sufficient structures to perform the recited function in light of and consistent with the written description of the invention in the application.

	It is unclear from Applicant’s remarks whether Applicant is intending to argue (1) that these limitations do actually recite (i.e., in the claim) sufficient structure to perform the recited function(s), and thus should not be considered to invoke 35 USC 112(f), or (2) that the limitations in question do invoke 35 USC 112(f) and that the claims in question should not be rejected under 35 USC 112(a) and (b) because the specification provides a teaching of the corresponding structure (or material or acts) as required by 35 USC 112(f).  Either way, Applicant has not provided any specific argument.  For example, regarding (1), Applicant has not provided any indication of where the claims recite sufficient structure to perform the claimed function(s) so as to uninvoke 35 USC 112(f).  Regarding (2), Applicant has not provided the specific teaching of the structure, material, or acts for performing the claimed function(s).  
In Applicant’s remarks on pages 12-13 (under the heading “The Rejections Under 35 U.S.C. §112”), it is noted that at least some of Applicant’s remarks are moot in view of the claim amendments.  However, regarding the remarks about what structure (re the nonce-type limitation, in at least claim 8, lines 6 and 15-16, “a second moving part”, also recited in lines 15-16 in “the second moving part allows a tool holder to move in a plane perpendicular to the direction”) constitutes the second moving part, Applicant has said that the terms are specifically shown in the specification and that the drawings also show their specific positions and orientations.  However, it is noted that the specification does not provide any teaching of what particular structure constitutes the second moving part that “allows a tool holder to move in a plane perpendicular to the direction”, nor do the Applicant’s remarks identify such.  
On page 13 of Applicant’s remarks (under the heading “The Rejections Under 35 U.S.C. §102”), regarding the rejections under 35 USC 102(a)(1) based on WO 2016/204158, Applicant has asserted that “[T]he English translation of the foreign application is submitted concurrently”, and that “[T]he certified copy of the foreign application is in record”.  Presumably, Applicant is intending to assert that a certified English translation (providing support for each of the present claims in the manner required by 35 USC 112(a)) of the foreign priority document (Japanese application 2016-044862, filed March 8, 2016) for the present application was filed along with the amendment (of 4/12/2021), and that thus, the rejection under 35 USC 102(a)(1) based on the WO ‘158 is overcome.  However, such is not persuasive, noting that no such certified English translation was actually filed.  
Additionally, presumably regarding the rejections under 35 USC 102(a)(2) based on WO 2016/204158, Applicant has asserted the following (in the paragraph spanning pages 13-14 of the April 12, 2021 reply): 
WO '158 is an inventor-originated disclosure, filing on June 15, 2016 and claiming the priority date (June 16, 2015) made one year or less before the effective filing date of the present application.  The inventive entity of the disclosure WO '158 includes the same inventors of the present application and does not name anyone else.  Furthermore, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person. The record of the present application is clear. Accordingly, withdrawal of the rejection is respectfully submitted. 

Firstly, regarding the assertion that the “inventive entity of the disclosure WO ‘158 includes the same inventors of the present application and does not name anyone else”, it is noted that such is not accurate.  The present application includes thirteen inventors, including Daichi Sugitani, Genta Terada, Shigenori Taniguchi, Nobuchika Suezawa, Daisuke Sasaki, Kiyoshi Kanemitsu, Tatsuya Iwasawa, Tetsuhide Nakao, Koji Oyama, Naoki Sakamoto, Yu Wakamatsu, Takayoshi Ohara, and Masaru Kamada.  The WO ‘158 reference only includes two inventors:  Takahiro Matsumoto and Daichi Sugitani.  There is only one common inventor between the present application and the WO ‘158 reference:  Daichi Sugitani.  That said, it is noted that it is not accurate that the “inventive entity of the disclosure WO ‘158 includes the same inventors of the present application”, as there are twelve inventors of the present application that are not listed as inventors on WO ‘158, and as there is an additional inventor (Takahiro Matsumoto) listed for WO ‘158 who is not listed as an inventor for the present application.  Thus, likewise, it is not accurate to indicate that the inventive entity of WO ‘158 “does not name anyone else”.  Regarding the exception under 35 U.S.C. 102(b)(2)(A), particularly given the additional inventor in WO ‘158, Applicant has not provided a showing 
	Additionally, via Applicant’s remarks about common ownership, it appears that Applicant may be intending to invoke the prior art exception under AIA  35 USC 102(b)(2)(C). However, this is not persuasive.  In particular, Applicant has failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person no later than the effective filing date of the claimed invention in a conspicuous manner, and therefore, the reference is not disqualified as prior art under 35 U.S.C. 102(a)(2). Applicant must file the required evidence in order to properly disqualify the reference under 35 U.S.C. 102(b)(2)(C). See generally MPEP § 706.02(l), as well as MPEP 2154.02(c).  In addition, MPEP section 717.02(a) explicitly states that “[I]n order to invoke common ownership to except a disclosure as prior art, the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention" and "[T]he statement should either be on or begin on a separate sheet of paper and must not be directed to other matters (37 CFR 1.4(c))" and "[T]he statement must be signed in accordance with 37 CFR 1.33(b)".  Note additionally that MPEP section 717.02(a) explicitly states that "[A] statement of present common ownership is not sufficient".

Regarding the prior art rejections of various ones of the claims as being anticipated by U.S. 3,758,994 to Dillinger, Applicant has asserted that “the sealing machine of the present application operates in a fundamentally different mechanism from the device of the cited art”, and in particular indicates that in Dillinger, “the finishing device requires the tool mounting assembly to move circumferentially relative to the flange for machining”, whereas “[I]n contrast, the sealing machine of the present application does not require such circumferential movement for the machine main body” and “[I]n fact, the pedestal mounts the main machine body in a relatively fixed position on the valve”.  (See page 14 of the 4/12/21 reply).  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any particular piece of claim language to somehow preclude circumferential movement of the tool mounting assembly relative to the workpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant has asserted (page 14 of the 4/12/21 reply) that the present claims differ from the Dillinger reference because (re the present invention), “the pedestal has a main-shaft through-hole, and the rotating part rotates around an axis along the value (sic) opening and closing direction”, and “[T]he pedestal is also spaced from the cutting surface (the attachment surface)”, and “[D]illinger does not disclose or suggest these features”.  It is noted that these claim 8.  It is also noted that the Dillinger reference teaches each of these limitations, as set forth in the above rejection of claim 8 as being anticipated by the Dillinger reference, and attention is directed to that rejection for further details.  
Applicant has also asserted (page 14 of the 4/12/21 reply) that (new) claims 9-14 depend from (new) claim 8, and are thus patentable due to at least the dependency.  However, likewise, the same responses to the arguments made re the independent claim likewise applies to dependent claims 9-14.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D. Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
August 24, 2021